 USDC IN/ND case 2:21-cv-00059-PPS-JPK document 3 filed 02/26/21 page 1 of 3


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

REBECCA CZARNECKI, as Administrator               )
of the ESTATE OF RYAN EDWARD                      )
GREER,                                            )
             Plaintiff,                           )
                                                  )
        v.                                        )   CAUSE NO.: 2:21-CV-59-PPS-JPK
                                                  )
KULDEEP S. PALAK and                              )
11659073 Canada, Inc.,                            )
            Defendants.                           )

                                    OPINION AND ORDER

        This matter is before the Court sua sponte. The Court must continuously police its subject

matter jurisdiction. Hay v. Ind. State Bd. of Tax Comm’rs, 312 F.3d 876, 879 (7th Cir. 2002). The

Court must dismiss this action if the Court lacks subject matter jurisdiction. Fed. R. Civ.

P. 12(h)(3). Currently, the Court is unable to determine if it has subject matter jurisdiction over

this litigation.

        Plaintiff Rebecca Czarnecki invoked this Court’s subject matter jurisdiction via diversity

jurisdiction by filing her Complaint in federal court. As the party seeking federal jurisdiction,

Plaintiff has the burden of establishing that subject matter jurisdiction exists. Smart v. Local 702

Int’l Bhd. of Elec. Workers, 562 F.3d 798, 802-03 (7th Cir. 2009).

        For the Court to have diversity jurisdiction, no defendant may be a citizen of the same state

as any plaintiff, and the amount in controversy must exceed $75,000. See 28 U.S.C. § 1332(a).

Plaintiff has alleged a sufficient amount in controversy (subject to any future challenge). Plaintiff

has also sufficiently alleged the citizenship of Defendant 11659073 Canada, Inc. (subject to any

future challenge). However, the allegations are insufficient as to the citizenship of Plaintiff and

Defendant Kuldeep S. Palak.
 USDC IN/ND case 2:21-cv-00059-PPS-JPK document 3 filed 02/26/21 page 2 of 3


        The Complaint states that Plaintiff is the “administrator of the Estate of Ryan Edward

Greer” and that “Ryan Edward Greer, up until the time of his death, was a resident of Starke

County, Indiana.” (Compl. ¶¶ 1-2, ECF No. 1). The Complaint further states that Defendant

Kuldeep S. Palak “is a resident of Calgary, Alberta, Canada.” Id. at ¶ 4. These allegations are

insufficient for the purpose of determining citizenship.

        Pursuant to 28 U.S.C. § 1332, “the legal representative of the estate of a decedent shall be

deemed to be a citizen only of the same State as the decedent . . . .” 28 U.S.C. § 1332(c)(2); see

also Gustafson v. zumBrunnen, 546 F.3d 398, 400 (7th Cir. 2008) (“[T]he federal diversity statute

treats ‘the legal representative’ of a decedent’s estate (or the estate of an infant or an incompetent)

as a citizen of the same state as the decedent . . . .”). “The citizenship of a natural person for

diversity purposes,” in turn, “is determined of course by the person’s domicile . . . , which means

the state where the person is physically present with an intent to remain there indefinitely.”

Lyerla v. Amco Ins. Co., 461 F. Supp. 2d 834, 836 (S.D. Ill. 2006). Allegations of residency in a

state are not sufficient. See id. at 835 (diversity jurisdiction “is determined by citizenship of a state,

not allegations of residency in a state”). For Plaintiff’s citizenship, the Court must therefore be

advised of Ryan Edward Greer’s state of citizenship at the time of his death, not his state of

residence. The Court must further be advised of Defendant Kuldeep S. Palak’s state of citizenship

at the time the Complaint was filed, not his state of residence.

        Given the importance of determining the Court’s jurisdiction to hear this case, Plaintiff

must sufficiently allege her own citizenship and that of Defendant Kuldeep S. Palak, as outlined

above. Therefore, the Court ORDERS Plaintiff Rebecca Czarnecki to FILE, on or before

March 19, 2021, a supplemental jurisdictional statement that properly alleges the citizenship of

Plaintiff and Defendant Kuldeep S. Palak.



                                                    2
USDC IN/ND case 2:21-cv-00059-PPS-JPK document 3 filed 02/26/21 page 3 of 3


     So ORDERED this 26th day of February, 2021.

                                      s/ Joshua P. Kolar
                                      MAGISTRATE JUDGE JOSHUA P. KOLAR
                                      UNITED STATES DISTRICT COURT




                                         3
